ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Kalaeloa Ventures, LLC                         ) ASBCA No. 60527
                                               )
Under Contract No. N62742-08-RP-0057           )

APPEARANCES FOR THE APPELLANT:                    James J. McCullough, Esq.
                                                  Michael J. Anstett, Esq.
                                                   Fried, Frank, Harris, Shriver & Jacobson LLP
                                                   Washington, DC

                                                  Sarah M. Love, Esq.
                                                  Bruce D. Voss, Esq.
                                                   Bays Lung Rose & Holma
                                                   Honolulu, HI


APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Devin A. Wolak, Esq.
                                                   Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

      The parties have resolved this appeal ∗ and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,000,000 (one million dollars).




∗
    Notably, Appeal Nos. 60528 and 60529, which were consolidated with these appeals,
         are NOT settled at this time and remain live and consolidated together, with
         ASBCA No. 60528 as the lead appeal.
  This amount is inclusive of Contract Disputes Act interest. No further interest shall be
  paid.

            Dated: July 6, 2022



                                                    J. REID PROUTY
                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals


 I concur                                           I concur



 JOHN J. THRASHER                                   RICHARD SHACKLEFORD
 Administrative Judge                               Administrative Judge
 Chairman                                           Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60527 Appeal of Kalaeloa
Ventures, LLC, rendered in conformance with the Board’s Charter.

Dated: July 7, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2